2020 UT App 10



              THE UTAH COURT OF APPEALS

                      STATE OF UTAH,
                         Appellee,
                            v.
                 JORDAN KEITH HUTCHINSON,
                        Appellant.

                           Opinion
            No. 20180413-CA, No. 20180414-CA
           No. 20180415-CA, and No. 20180416-CA
                    Filed January 9, 2020

           Fourth District Court, Provo Department
                The Honorable Thomas Low
                No. 121403421, No. 141401527
              No. 151400548, and No. 171400633

      Jennifer Foresta, Margaret P. Lindsay, and Douglas J.
               Thompson, Attorneys for Appellant
         Sean D. Reyes and Thomas Brunker, Attorneys
                         for Appellee

    JUDGE RYAN M. HARRIS authored this Opinion, in which
    JUDGES GREGORY K. ORME and KATE APPLEBY concurred.

HARRIS, Judge:

¶1     At least since 2012, Jordan Keith Hutchinson has had a
drug problem. He pled guilty to his first drug-related offense
in 2013, and then spent the next five years on probation,
during which time Hutchinson was given the opportunity to
participate in drug court and several other addiction treatment
programs. None seemed to work, though, and Hutchinson
racked up twenty-four probation violations, including
the commission of several new drug offenses, even two
for distribution. By 2018, the district court had seen enough,
and revoked Hutchinson’s probation and imposed his original
                         State v. Hutchinson


prison sentences. Hutchinson appeals that decision,
asserting that our legislature’s adoption of the 2015 Justice
Reinvestment Initiative (JRI) changed the probation landscape
such that the district court’s decision was an abuse of discretion.
While we do not disagree that JRI, in some ways, did change the
probation landscape, we conclude that the district court, in this
particular case, did not abuse its discretion by revoking
Hutchinson’s probation and sending him to prison, and we
therefore affirm.


                         BACKGROUND 1

                            2012 Charges

¶2     In December 2012, police and paramedics were called to a
residence where they found twenty-four-year-old Hutchinson
on the floor, unconscious and barely breathing. Hutchinson
had a still-bleeding injection site on his arm; his family
reported that he had probably injected heroin. Paramedics
transported Hutchinson to a local hospital. Shortly thereafter,
Hutchinson snuck out of the hospital, taking approximately
$500 worth of hospital property with him. Related to these
events, the State charged Hutchinson with possession or use of a
controlled substance, a second-degree felony, as well as
misdemeanor counts of theft and possession of drug
paraphernalia.

¶3    In February 2013, Hutchinson pled guilty to all three
charges, and the district court agreed to hold those pleas in
abeyance and refer Hutchinson to drug court. But the court


1. “In reviewing a revocation of probation, we recite the facts in
the light most favorable to the [district] court’s findings.” State v.
Legg, 2014 UT App 80, ¶ 2, 324 P.3d 656 (quotation simplified).




20180413-CA                      2                 2020 UT App 10
                       State v. Hutchinson


ordered Hutchinson “to remain in custody until treatment space
becomes available” and to “comply with all the terms and
conditions of the Plea in Abeyance Agreement.”

¶4     Just five weeks later, Hutchinson voluntarily opted out of
drug court. As a result, the district court revoked his plea in
abeyance and entered his guilty pleas. The court imposed a
prison sentence of one-to-fifteen years on the second-degree
felony count, and jail sentences on the misdemeanor counts, but
suspended those terms of incarceration and placed Hutchinson
on probation, to be supervised by Adult Probation and Parole
(AP&P). Per the probation conditions, Hutchinson was ordered
to, among other things, “have no further violations during the
probation period,” “pay fines, fees, restitution, and/or
supervision fees,” and “successfully complete a substance abuse
assessment and all recommended treatment.”

¶5     Shortly thereafter, Hutchinson was screened for and
accepted into the Drug Offender Reform Act (DORA) program
for substance abuse treatment. AP&P described Hutchinson as
exhibiting “exemplary performance and attitude toward
treatment,” and he was deemed to have successfully completed
the DORA program in January 2014.

¶6     Just a few months later, however, in May 2014, an AP&P
agent was conducting a routine visit at Hutchinson’s house, and
noticed that “Hutchinson’s pupils were very constricted and had
the appearance of pin holes.” The agent asked Hutchinson “if he
had been doing drugs,” and Hutchinson admitted “that he had
been using every few days for the past week and a half up until
[that] morning.” Based on this admission, the agent performed a
search of Hutchinson’s room. The search uncovered twenty-one
baggies of black tar heroin, fourteen baggies of crack cocaine,
four baggies of cocaine, and four syringes. Hutchinson told the
agent that he had obtained the drugs “so he could try and sell
them because he was broke.”



20180413-CA                    3                2020 UT App 10
                       State v. Hutchinson


¶7     Following this incident, the agent filed a probation
violation report with the district court. The report alleged that
Hutchinson had committed seven separate violations of the
terms and conditions of his probation: (1) possession of heroin,
(2) possession of cocaine, (3) possession of crack cocaine, (4)
possession of drug paraphernalia, (5) use of a controlled
substance (heroin), (6) failure to pay supervision fees, and (7)
failures to pay fines and fees. The district court held an
evidentiary hearing on the matter, during which Hutchinson
admitted to five probation violations (1, 2, 5, 6, 7), and the
remaining two allegations (3, 4) were dismissed. The court
revoked and reinstated Hutchinson’s probation, but ordered
Hutchinson to serve sixty days in jail as a penalty for his
probation violations.

                          2014 Charges

¶8    Based on the “extensive” amount of drugs and
Hutchinson “openly admitt[ing] he had them for the sole
purpose of distribution,” an AP&P supervisor “decided that new
charges needed to be filed” against Hutchinson “in addition to
the probation violation.” Soon thereafter, the State charged
Hutchinson with four new offenses, including three first-degree
felony counts of possession with intent to distribute heroin,
cocaine, and crack cocaine. In July 2014, Hutchinson pled guilty
to two counts of possession with intent to distribute (for heroin
and cocaine), both reduced to second-degree felonies; the third
charge was dismissed. On these new counts, the district court
sentenced Hutchinson to terms of one-to-fifteen years in prison,
but again suspended those sentences and placed Hutchinson on
probation, governed by the same conditions as before.

¶9     About six months later, in 2015, AP&P filed a probation
violation report alleging that Hutchinson had again violated his
probation, this time in fourteen different ways. Hutchinson
eventually admitted to eleven new violations, including the



20180413-CA                    4                2020 UT App 10
                       State v. Hutchinson


following: failing to submit to mandatory drug tests, possessing
heroin and methamphetamine, theft, driving on a suspended
license, and operating a vehicle without insurance. The district
court again revoked and reinstated Hutchinson’s probation, but
this time ordered him to serve 300 days in jail, with credit for
time served, as a penalty for his probation violations. The court
also ordered that a portion of the jail term could be served at
home on an ankle monitor.

                          2015 Charges

¶10 The State filed new charges against Hutchinson related to
his 2015 probation violations, including three second-degree
felonies for possession or use of controlled substances (heroin,
methamphetamine, cocaine), as well as various misdemeanor
charges. Hutchinson eventually pled guilty to some of the
charges, including two counts of possession or use of a
controlled substance, reduced from second-degree to third-
degree felonies. The district court dismissed the remaining
charges, and sentenced Hutchinson to the statutorily-required
prison term but suspended it, and revoked and reinstated his
probation with substantially the same terms as before.

¶11 A little over a year later, in 2016, AP&P filed a third
probation violation report, alleging that Hutchinson
had committed five new violations of his probation, including
using both heroin and methamphetamine, and failing to
submit to mandatory drug testing or pay his court ordered fines
and supervision fees. At a subsequent hearing, Hutchinson
admitted to all five probation violations, and the district court
again revoked and reinstated Hutchinson’s probation, but this
time it also ordered Hutchinson to participate in further
substance abuse treatment. Specifically, Hutchinson was
directed to “re-enter treatment at [AP&P’s] Treatment and
Resource Center (TRC) and complete any recommended
treatment as directed after release.” As a penalty, the court



20180413-CA                    5                2020 UT App 10
                       State v. Hutchinson


ordered Hutchinson to serve 180 days in jail, but offered to cut
that jail sentence in half if Hutchinson completed a 90-day
substance dependency treatment program, known as the OUT
program, at the jail.

                          2017 Charges

¶12 Although apparently no new charges were filed against
Hutchinson related to the 2016 probation violations, he was
charged with additional crimes for actions that occurred in
February 2017 when police observed him throw a baggie on the
ground that was later determined to contain methamphetamine.
When officers asked him about the baggie, Hutchinson was
uncooperative and argumentative, and eventually fled on foot.
Police were later able to locate Hutchinson after discovering his
ID card in a backpack that he had abandoned in his attempt to
escape. Hutchinson later voluntarily admitted that he was the
one who fled on foot.

¶13 As a result of this event, Hutchinson was charged with
possession or use of a controlled substance, a second-degree
felony, and failure to stop at the command of law enforcement, a
misdemeanor. He eventually pled guilty to the possession
charge, and the State agreed to dismiss the second count. The
court sentenced Hutchinson to the statutorily-required prison
term, but again suspended it and revoked and reinstated his
probation with effectively the same terms as before.

                    Latest Probation Violations

¶14 In April 2018, Hutchinson arrived at an AP&P field office
for his monthly scheduled visit. Hutchinson’s parole agent
observed that Hutchinson “was under the influence of drugs
due to his accelerated and involuntary body movement.” After
questioning, Hutchinson admitted to recently using both heroin
and methamphetamine, and he was unable to produce a sample



20180413-CA                     6                 2020 UT App 10
                        State v. Hutchinson


for a drug test. Hutchinson was arrested for probation violations
and booked into jail.

¶15 Shortly thereafter, AP&P filed probation violation reports
in all four cases, alleging a total of eight violations. At a hearing
convened to address the matter, Hutchinson admitted to three of
the allegations: committing retail theft and having used heroin
and methamphetamine. The three allegations relating to
Hutchinson’s failure to pay his fines and fees were stricken, and
Hutchinson denied the remaining two allegations (concerning
his alleged failure to maintain full-time employment or
education, and concerning his alleged failure to be cooperative,
compliant, and truthful with AP&P); the district court never
made findings on them.

¶16 At the close of the hearing, the court announced its ruling,
first noting that it had considered “the background and the
facts” of Hutchinson’s “previous supervision,” the “severity of
some of [Hutchinson’s] crimes,” and that the precipitating
incident at the AP&P office involved Hutchinson using “a large
amount” of “two separate substances” “immediately before
seeing AP&P.” The court also noted that Hutchinson had “been
on probation for five years,” and told Hutchinson that “we have
spent five years’ worth of services on you, and you’ve done
nothing but try to get out of responsibility.” For these reasons,
the court concluded that “probation is no longer a suitable
option,” revoked Hutchinson’s probation in all four cases, and
imposed the original prison sentences, all to run concurrently.


            ISSUES AND STANDARDS OF REVIEW

¶17 Hutchinson now appeals, and raises two issues for our
review. First, he takes issue with the court’s decision to revoke
his probation and send him to prison. A district court’s “decision
to grant, modify, or revoke probation” is one that we review for



20180413-CA                      7                 2020 UT App 10
                         State v. Hutchinson


“abuse of discretion.” State v. Nichols, 2016 UT App 52, ¶ 2, 370
P.3d 575 (per curiam) (quotation simplified). Accordingly, “we
view the evidence of a probation violation in a light most
favorable to the [district] court’s findings and substitute our own
judgment only if the evidence is so deficient as to render the
court’s action an abuse of discretion.” State v. Maestas, 2000 UT
App 22, ¶ 12, 997 P.2d 314. However, whether a district court
correctly followed the statutory framework governing probation
decisions presents a question of law that we review for
correctness. See Schleger v. State, 2018 UT App 84, ¶ 6, 427 P.3d
300 (“Issues of statutory interpretation are questions of law that
we review for correctness . . . .” (quotation simplified)).

¶18 Second, Hutchinson contends that the district court failed
to make adequate findings regarding each of his specific
probation violations. Hutchinson admits this issue was not
preserved, but asks us to review it for plain error. “To
demonstrate plain error, a defendant must establish that (i) an
error exists; (ii) the error should have been obvious to the
[district] court; and (iii) the error is harmful.” State v. Dean, 2004
UT 63, ¶ 15, 95 P.3d 276 (quotation simplified). 2



2. Hutchinson attempts to raise a third issue, asserting that the
district court abused its discretion by not ordering AP&P to
correct errors in his probation violation report. But Hutchinson
has not preserved this issue for our review (he asked the district
court to strike the probation violation report, but never asked the
court to correct anything in it if the court declined to strike it),
and does not argue for the application of any exception to our
preservation requirement. See Wilson v. Sanders, 2019 UT App
126, ¶ 30, 447 P.3d 1240 (stating that “[a] party that wishes an
appellate court to address an unpreserved issue must argue that
an exception to preservation applies,” and declining to “discuss
the matter further” where appellants did “not argue for the
                                                      (continued…)


20180413-CA                      8                 2020 UT App 10
                        State v. Hutchinson


                           ANALYSIS


                                 I

¶19 Hutchinson’s chief argument on appeal is that the district
court erred by revoking his probation and imposing his original
prison sentences. Hutchinson’s argument has a general theme—
that prison is too harsh a sanction for addiction-related
offenses—but has two particular parts. First, Hutchinson makes
a legal argument, asserting that the district court erroneously
applied the statutory scheme, amended in 2015 by JRI, that
governs probation situations. Second, Hutchinson makes a
factual argument, asserting that the district court abused its
discretion in this case by revoking his probation and imposing
his original prison sentences. We address each argument in turn.

                                A

¶20 In 2014, concerned about Utah’s growing prison
population and falling success rates for offenders placed on
probation, members of the Utah legislative branch called for a
review of the state’s criminal justice system. Justice Reinvestment
Report, Utah Comm’n on Criminal and Juvenile Justice 3
(2014), http://dsamh.utah.gov/pdf/Justice_Reinvestment_Report_
2014.pdf [https://perma.cc/BXD2-XFJK]. In response, the Utah
Commission on Criminal and Juvenile Justice (CCJJ) began an
intensive     seven-month    review      process,    including    a
comprehensive examination of sentencing and corrections data
across the state, with the aim of developing policy


(…continued)
applicability of any particular exception to our preservation
rules” (quotation simplified)). Accordingly, we do not consider
this argument further.




20180413-CA                     9                2020 UT App 10
                        State v. Hutchinson


recommendations targeted at reducing both recidivism and costs
associated with incarceration. Id. CCJJ’s recommendations were
compiled in a report, and included, among other things, findings
that Utah had experienced a large increase in offenders
sentenced to prison for nonviolent crimes, including drug
offenses, as well as an increase in the number of probation
revocations. Id. Based on these findings, CCJJ recommended
certain changes to sentencing and correction practices in Utah.
Of relevance in this case, CCJJ recommended a number of
changes to the manner in which defendants are sentenced for
drug offenses, such as updating the sentencing guidelines,
particularly for low risk offenders, and establishing graduated
sanctions for probation violations. Id. at 14–18. The
recommendations also envisioned a proposed expansion of
treatment services for substance abuse and improved support
programs for recovery and reentry. Id. at 19. Partly in response
to CCJJ’s report, in 2015 the Utah Legislature passed a
comprehensive criminal justice reform bill, JRI, which
incorporated many of CCJJ’s recommendations, including the
addition of requirements that, in at least some instances,
mandated application of graduated sanctions for probationers
who violated the conditions of their probation. See, e.g., Utah
Code Ann. § 64-13-21(2) (LexisNexis Supp. 2019) (stating that the
department of corrections, including AP&P, “shall apply
graduated sanctions established by the Utah Sentencing
Commission to facilitate a prompt and appropriate response to
an individual’s violation of the terms of probation or parole”).

¶21 An aspect of JRI that is relevant here is its treatment of
one of the subsections of Utah’s probation statute. See Utah Code
Ann. § 77-18-1(12) (LexisNexis 2014). Prior to the amendment,
subsection (12) of that statute stated that “[p]robation may not be
modified or extended except . . . upon a hearing and a finding in
court that the probationer has violated the conditions of
probation,” id. § 77-18-1(12)(a)(i) (2014), and specifically allowed




20180413-CA                     10                2020 UT App 10
                        State v. Hutchinson


a judge, “[a]fter the hearing” and after “finding that the
defendant violated the conditions of probation,” to entirely
revoke a violator’s probation, id. § 77-18-1(12)(e)(ii) (stating that
the court may “order the probation revoked, modified,
continued, or that the entire probation term commence anew”);
see also id. § 77-18-1(12)(a)(ii) (“Probation may not be revoked
except upon a hearing in court and a finding that the conditions
of probation have been violated.”).

¶22 Significantly, the JRI amendments to the probation statute
preserved a district court’s authority to completely revoke
probation in appropriate cases, even without applying the new
graduated sanctions. In the post-JRI version of the statute, the
language of subsection (12)(a)(ii) remains unchanged, stating as
before that “[p]robation may not be revoked except upon a
hearing in court and a finding that the conditions of probation
have been violated.” Id. § 77-18-1(12)(a)(ii) (2017). 3 And although
the legislature added several new provisions to subsection
(12)(e), including one discussing the new graduated sanctions,
the statute still authorizes courts to “order the probation
revoked,” see id. § 77-18-1(12)(e)(ii) (Supp. 2019), and commands
courts to apply the new graduated probation sanctions only if “a
period of incarceration is imposed for a violation” of probation,
but specifically not in cases where “the judge determines that . . .
the sentence previously imposed shall be executed,” see id. § 77-
18-1(12)(e)(iv).

¶23 Moreover, the new sentencing guidelines adopted by
the Utah Sentencing Commission reflect that, even post-JRI,
district judges retain the flexibility to revoke probation in

3. In 2018, this statutory subsection was redesignated as
subsection (12)(a)(iii), but the relevant language remains
unchanged in the current statute. See Utah Code Ann. § 77-18-
1(12)(a)(iii) (LexisNexis Supp. 2019).




20180413-CA                     11                 2020 UT App 10
                        State v. Hutchinson


appropriate cases even without first applying the new
graduated sanctions. Those guidelines specifically state that a
goal of the JRI modifications was to decrease the disparity
involved in the sentencing process, while still “retain[ing] the
flexibility to deal with individual cases.” Adult Sentencing
& Release     Guidelines,   Utah    Sentencing      Comm’n   4–5
(2017) https://justice.utah.gov/Sentencing/Guidelines/Adult/2017
%20Adult%20Sentencing%20and%20Release%20Guidelines.pdf
[https://perma.cc/ALZ5-ULV6]. To this end, the guidelines
include six “Tools” designed to be used “to determine an
appropriate response to both accomplishments and violations
while on supervision.” Id. at 33. One of those tools (Tool 6,
entitled “Exceptions to Incarceration Caps”) notes that the post-
JRI statute does not require application of the graduated
sanctions in cases where the court makes a “[f]inding that
execution of [the] sentence previously imposed is warranted.” Id.
at 42 (citing Utah Code Ann. § 77-18-1(12)(e)(iii)(B)).

¶24 Hutchinson asserts that the court erred by revoking his
probation before implementing the graduated sanctions referred
to in the JRI amendments. See Utah Code Ann. § 64-13-21(2)
(LexisNexis Supp. 2019). But under the post-JRI statutory
scheme, a court—as opposed to, say, AP&P, see id.—is required
to implement the graduated sanctions only if two conditions are
met: (a) the court elects to impose “a period of incarceration . . .
for a [probation] violation,” and (b) the court determines not to
revoke probation (and thereby impose the original sentence), see
id. § 77-18-1(e)(iv). Neither condition is met here.

¶25 First, in this instance, the court did not impose a “period
of incarceration” “for a probation violation.” See id. § 77-18-
1(12)(e)(iv). On previous occasions, in 2014, 2015, and 2016, the
court—while revoking and reinstating Hutchinson’s probation—
did impose a jail term upon Hutchinson as a penalty for
Hutchinson’s various probation violations. But this time, the
court did not impose any “period of incarceration” upon


20180413-CA                     12                2020 UT App 10
                        State v. Hutchinson


Hutchinson specifically as a penalty for his probation violations.
Instead, the court revoked Hutchinson’s probation entirely, and
imposed the original jail/prison sentences that had been
suspended pending the outcome of his probation—something
that the post-JRI statute continues to allow district court judges
to do, in appropriate cases, even without implementing
graduated sanctions. And the court’s decision in this case to
revoke probation directly negated the second condition. Because
neither of the foundational conditions were met here, the court
was not obligated to implement graduated sanctions.

¶26 Accordingly, we discern no error in the district court’s
interpretation and application of the post-JRI probation statute.
Even after JRI, district courts continue to possess statutory
authority, in appropriate cases, to revoke a probationer’s
probation and impose the original sentences.

                                B

¶27 Hutchinson next argues that, even if the district court
correctly interpreted the statute, it abused the discretion
afforded to it under that statute by revoking Hutchinson’s
probation under the circumstances presented here. On this point,
Hutchinson asserts that “no reasonable person” would impose a
sanction as harsh as prison for “minor” probation violations that
have their roots in drug addiction problems, and concludes that
the district court abused its discretion by doing so in this case.

¶28 “The decision to grant, modify, or revoke probation is in
the discretion of the [district] court.” State v. Robinson, 2014 UT
App 114, ¶ 7, 327 P.3d 589 (quotation simplified). However,
although “the district court is afforded wide latitude in
sentencing,” this discretion is not limitless, and an appellate
court may reverse a sentencing decision upon a finding that the
district court abused its discretion. State v. Moreau, 2011 UT App
109, ¶ 6, 255 P.3d 689 (quotation simplified). An abuse of



20180413-CA                    13                2020 UT App 10
                        State v. Hutchinson


discretion occurs if “no reasonable person would take the view
adopted by the [district] court” or “if the sentence is clearly
excessive, inherently unfair, or exceeds statutory or
constitutional limits.” Id. (quotation simplified). In this context,
Utah courts have recognized “that a single violation of probation
is legally sufficient to support a probation revocation.” State v.
Legg, 2014 UT App 80, ¶ 11, 324 P.3d 656.

¶29 Here, the court did not revoke Hutchinson’s probation
for a single probation violation, or for “minor” probation
violations. Over the years, Hutchinson had committed a total of
twenty-four probation violations, including three fresh
ones, some of which were anything but minor; while on
probation, Hutchinson had committed at least nine new
offenses, including felony offenses for drug distribution. As the
court pointed out in making its ruling, it had reinstated
Hutchinson’s probation for all of his previous violations, even
though some of the earlier violations were quite serious, and had
directed Hutchinson to at least three different drug treatment
programs over the years. The court noted that it had given
Hutchinson every chance to address his drug addiction
problems, noting that “we have spent five years’ worth of
services” on Hutchinson and lamenting the fact that Hutchinson
had not taken advantage of the opportunities. The court noted
that, in making its final decision, it had considered (among other
things) “the background and the facts” of Hutchinson’s
“previous supervision” and the “severity of some of
[Hutchinson’s] crimes.” See State v. Rogers, 2017 UT App 156, ¶ 7,
405 P.3d 801 (per curiam) (recognizing that the district court can
review the defendant’s entire probation history when deciding
to revoke probation).

¶30 Under these circumstances, we cannot conclude that
the court exceeded its discretion by revoking Hutchinson’s
probation. See Moreau, 2011 UT App 109, ¶ 10 (finding that
the district court did not abuse its discretion when it revoked a


20180413-CA                     14                2020 UT App 10
                        State v. Hutchinson


defendant’s probation after concluding “that the current
rehabilitative measures were not working” because the
defendant had “tallied seventeen violations over his two years in
drug court” and “accumulated several new felonies”).


                                 II

¶31 Finally, Hutchinson argues that the district court
plainly erred “by not making specific findings as to which
allegations and evidence served as the basis for the court’s
decision to revoke Hutchinson’s probation.” Although he
acknowledges that a single violation is sufficient to support a
revocation, see State v. Legg, 2014 UT App 80, ¶ 11, 324 P.3d 656,
Hutchinson contends that the record needs to be clear as to
the specific violation(s) upon which the court was relying to
support its decision, especially here, where the court’s decision
was based on his performance on probation in its totality.
Because this argument was not preserved below, Hutchinson
asks us to review it for plain error. To demonstrate plain error,
Hutchinson must establish not only that the district court erred,
but must also demonstrate that the error was so obvious and
fundamental that the court should have stepped in on its own,
without being asked to do so. See State v. Dean, 2004 UT 63, ¶ 15,
95 P.3d 276. In addition, he must demonstrate that the error was
harmful to him. Id. If Hutchinson fails to show all of these
elements, “plain error is not established.” Id. (quotation
simplified).

¶32 Hutchinson’s argument in this regard has two parts.
First, Hutchinson assigns error to the district court for failing to
make findings with regard to two of the eight allegations of
probation violation—regarding Hutchinson’s alleged failure to
maintain full-time employment and his alleged failure to be
cooperative, compliant, and truthful with AP&P—that AP&P
leveled against Hutchinson in 2018. But even assuming, without



20180413-CA                     15                2020 UT App 10
                        State v. Hutchinson


deciding, that the district court committed error by failing to
make findings on these two allegations, any such error was
harmless here, where Hutchinson admitted to three other
(arguably more significant) violations that same day, and had
already committed twenty-one other probation violations in the
past. Where a defendant admits to some (but not all) of the
probation violation allegations against him, a district court may
choose to act solely on the admitted violations. These
violations—unlike the only established violation in Legg, 2014
UT App 80, ¶ 25—were serious enough to support revocation of
probation on their own, even without consideration of the two
unadjudicated allegations. And in this case, there were twenty-
one other previous adjudicated violations to consider. Under the
circumstances, Hutchinson has not demonstrated that the court’s
failure to make findings on an additional two allegations
harmed him.

¶33 Second, Hutchinson faults the district court for not
being more specific as to which of the twenty-four (three current,
twenty-one historic) probation violations caused it to reach
its decision to revoke probation. On this point, there is simply no
error. When a district court has before it this many probation
violations upon which to ground a decision, we do not believe a
court need be more specific. Indeed, it is entirely appropriate
for a district court to rest its decision on the totality of
the probationer’s supervision history, including the three
current as well as the twenty-one historic violations of the terms
and conditions of probation. Moreover, in this case, the district
court did make special mention of the two previous violations
that involved new felony offenses for drug distribution, noting
that these two violations were particularly significant in its
analysis.

¶34 In sum, Hutchinson has not carried his burden of
demonstrating that the district court committed plain error in
the manner in which it articulated its ruling.


20180413-CA                    16                2020 UT App 10
                        State v. Hutchinson


                         CONCLUSION

¶35 Hutchinson has not demonstrated that the district court
erred in its interpretation and application of the post-JRI statutes
regarding revocation of probation. Hutchinson has not
persuaded us that the district court abused its discretion in
revoking Hutchinson’s probation, given the circumstances of
this case. And Hutchinson has not demonstrated that the court
plainly erred by not making more specific findings regarding the
violations for which it revoked his probation. Accordingly, we
affirm the district court’s decision to revoke Hutchinson’s
probation and impose the original sentences.




20180413-CA                     17                2020 UT App 10